Citation Nr: 1530996	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  13-25 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis of the right thigh, to include as secondary to the service-connected benign neoplasm of the right thigh.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected benign neoplasm of the right thigh.

3.  Entitlement to service connection for irritable bowel syndrome.

4.  Entitlement to an initial compensable disability rating for a scar of the right upper arm, status post small pox vaccination (claimed as painful keloid scar due to small pox inoculation).

5.  Entitlement to higher initial disability ratings for headaches, currently rated as noncompensable (0 percent) since January 20, 2008, and 10 percent since April 22, 2010.



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to January 2008.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from October 2008, July 2010, and October 2010 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In pertinent part, the July 2010 rating decision increased the disability rating for the headaches to 10 percent.  The 10 percent rating was made retroactively effective from April 22, 2010.  The Veteran continued to appeal, requesting even higher disability ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

The Board notes that additional lay and medical evidence was submitted into the record following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the July 2013 Statement of the Case (SOC).  This new evidence has not been reviewed by the AOJ and a waiver of review of this evidence by the Veteran or his representative is not of record.  However, under section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the veteran explicitly requests AOJ consideration.  38 U.S.C.A. § 7105(e) (West 2014).  Here, the Veteran's Substantive Appeal was submitted on August 2013 and the Veteran has not explicitly requested AOJ consideration.  Therefore, the claims do not need to be remanded solely for consideration of such new evidence.  Id.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Service Connection Claims

Initially, in his August 2013 Substantive Appeal, the Veteran stated that his recent VA treatment records from the Gainesville, Florida, VA Medical Center (VAMC) contained a current diagnosis of arthritis of his right thigh.  The current medical treatment records do not contain a diagnosis of arthritis of the right thigh.  Accordingly, upon remand, the most recent outpatient treatment records from the VAMC in Gainesville, Florida, dated since February 2011 should be obtained and associated with the claims file.  Updated copies of the Veteran's treatment records from the other VAMC facilities should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Additionally, in the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2014).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record:  (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.; see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between the current disorder and the active military service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Here, the evidence of record does not document a current diagnosis of arthritis of the right thigh.  However, as stated above, this diagnosis may be contained in the recent VA treatment records.  A current diagnosis of irritable bowel syndrome is documented in a February 2012 VA treatment record.  A current diagnosis of osteoarthritis of the right knee is shown in an October 2010 VA treatment record.  Additionally, at the April 2013 VA examination, the Veteran was diagnosed with a right knee strain.  The Veteran's service treatment records (STRs) document pertinent complaints related to his right thigh, right knee, and irritable bowel syndrome.  Additionally, the Veteran is currently service-connected for, in pertinent part, a benign neoplasm of the right thigh.  Throughout his appeal, the Veteran has argued that his right thigh and right knee disorders are caused by or aggravated by his service-connected benign neoplasm of the right thigh.  The Veteran has not been afforded a VA examination for his right thigh claim.  The Veteran was afforded a VA examination in July 2008 for his right knee disorder, but no medical nexus opinion was provided.  The Veteran was then provided VA examinations in April 2013 for his irritable bowel syndrome and right knee disorder.  However, the April 2013 VA examiners did not provide medical nexus opinions regarding secondary service connection and the right knee disorder.  38 C.F.R. § 3.310 (2014).  Thus, to date, VA medical opinions regarding the right knee disorder and arthritis of the right thigh, and secondary service connection have not been obtained.  38 C.F.R. 
§§ 3.303, 3.310.  Additionally, the April 2013 VA examiner did not address the Veteran's in-service complaints of right knee pain in providing the negative direct nexus opinion.  38 C.F.R. § 3.303.  Further, the April 2013 VA examiner did not address the Veteran's currently diagnosed irritable bowel syndrome, and instead provided a medical opinion regarding lactose intolerance.  Id.  Therefore, the Board finds that VA medical opinions are required to determine the etiology of the currently diagnosed irritable bowel syndrome and right knee disorder, and a VA examination and medical opinion are required to determine the nature and etiology of the claimed right thigh arthritis.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initial Rating Claims

The Veteran's last VA examinations to assess the current severity of his service-connected headaches and right arm scar were in April 2013.  These examinations are now over two years old.  Since those examinations, on his August 2013 Substantive Appeal, the Veteran reported worsening symptoms for both of his service-connected disabilities, symptoms that were not documented in either examination report.  Specifically, in his August 2013 Substantive Appeal, the Veteran described headaches that were prostrating and impacted his work.  Further, he stated that his service-connected right arm scar was painful, treated with medication, and caused limitation of motion of the arm.  None of these symptoms were documented in the April 2013 VA examinations.  Thus, the Board finds that this evidence suggests a worsening of the Veteran's service-connected headaches and right arm scar.  Additional VA examinations are therefore necessary to determine the current severity of the service-connected headaches and right arm scar.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see, as well, VAOPGCPREC 11-95 (1995).  

The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the North Florida/South Georgia Veterans Health System, to include the Gainesville, Florida, VAMC, the Lake City Florida, VAMC, and the Valdosta VA Community-Based Outpatient Clinic (CBOC), since March 2013 that have not been secured for inclusion in the record.  

Obtain all pertinent VA outpatient treatment records from the Atlanta, Georgia, VAMC since March 2013 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  After obtaining the above records, schedule the Veteran for a VA joints examination to ascertain the nature and etiology of his claimed arthritis of the right thigh.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA and/or VBMS, the pertinent documents must otherwise be made available for the examiner to review.

The examiner is asked to address the following:

a) Does the Veteran have a current diagnosis of arthritis of the right thigh?

b) If so, is it at least as likely as not that the Veteran's current right thigh arthritis manifested within one year of the Veteran's military discharge in January 2008?

c) If so, is it at least as likely as not that the Veteran's current arthritis of the right thigh is related to his active military service, to include his documented in-service complaints of right thigh pain in July 2007 and December 2007 and his osteochondroma surgery in May 2007?  

d) If so, is it at least as likely as not that the Veteran's current arthritis of the right thigh is caused by his service-connected benign neoplasm of the right thigh?  

e) If so, is it at least as likely as not that the Veteran's current arthritis of the right thigh is aggravated (permanently worsened beyond the normal progression) by his service-connected benign neoplasm of the right thigh?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

3.  After obtaining the above records, ask the original April 2013 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his currently diagnosed right knee disorder, to include osteoarthritis and knee strain.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA and/or VBMS, the pertinent documents must otherwise be made available for the examiner to review.

The examiner is asked to address the following:

a) Is it at least as likely as not that the Veteran's current right knee arthritis manifested within one year of the Veteran's military discharge in January 2008?

b) Is it at least as likely as not that the Veteran's current right knee disorder is related to his active military service, to include his documented in-service complaints of right knee pain in July 2006, November 2007, and December 2007 and his diagnosis of right chondrodystrophy in March 2007?  

c) Is it at least as likely as not that the Veteran's current right knee disorder is caused by his service-connected benign neoplasm of the right thigh?  

d) Is it at least as likely as not that the Veteran's current right knee disorder is aggravated (permanently worsened beyond the normal progression) by his service-connected benign neoplasm of the right thigh?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

4.  After obtaining the above records, ask the original April 2013 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his currently diagnosed irritable bowel syndrome.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA and/or VBMS, the pertinent documents must otherwise be made available for the examiner to review.

The examiner is asked to address whether it is at least as likely as not that the Veteran's currently diagnosed irritable bowel syndrome is related to his active military service, to include his documented in-service complaint of diarrhea during deployment on his February 2005 Post-Deployment Health Assessment. 

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

5.  After obtaining the above records, schedule the Veteran for a VA scar examination to determine the current severity of his service-connected scar of the right upper arm, status post small pox vaccination.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the service-connected scar of the right upper arm, status post small pox vaccination, should be reported in detail.  Measurements and unretouched color photographs must be obtained.

Specifically, the VA examiner is asked to determine whether the Veteran's service-connected scar of the right upper arm, status post small pox vaccination, is manifested by any of the following:
* Deep;
* Superficial;
* Causes limited motion of the right arm; or,
* Unstable.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  

6.  After obtaining the above records, schedule the Veteran for a VA neurological examination to determine the current severity of his service-connected headaches.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the service-connected headaches should be reported in detail.

Specifically, the VA examiner is asked to determine whether the Veteran's service-connected headaches are manifested by any of the following:
* Characteristic prostrating attacks averaging one in 2 months over the last several months;
* Characteristic prostrating attacks occurring on an average once a month over the last several months; or,
* Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  

7.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




